                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



United States of America,                                    Case No. 3:18-cr-96

                       Plaintiff,

       v.                                                    MEMORANDUM OPINION
                                                                 AND ORDER


Larry Singleton,

                       Defendant.



       Defendant Larry Singleton has filed a second motion to suppress, 1 seeking to exclude

evidence obtained during and following his interrogation by agents from the Drug Enforcement

Administration (“DEA”) on February 13, 2018. (Doc. No. 27). The government opposes this

motion. (Doc. No. 29). For the reasons stated below, I deny Singleton’s motion.

                                      I.      BACKGROUND

       Singleton was arrested on February 13, 2018, in Toledo, Ohio, after agents with the DEA

observed him purchase eight kilograms of cocaine from a confidential source. A trooper with the

Ohio State Highway Patrol (“OSHP”) read Singleton his Miranda rights before transporting

Singleton to the OSHP post in Bowling Green, Ohio.




1 Singleton previously filed a motion to suppress evidence obtained pursuant to a traffic stop.
(Doc. No. 20). I denied that motion after concluding the government had established probable
cause to support the stop. (Doc. No. 26).
                                                 1
        The trooper provided Singleton with his Miranda warnings at approximately 5:40 p.m., after

placing him in the back seat of his patrol vehicle. The video from a camera within the trooper’s

vehicle shows Singleton nod when the trooper asked if Singleton could hear him, shows Singleton

nod after the trooper recited the Miranda warnings, and records Singleton verbally acknowledging

that he understood those warnings. (Doc. No. 28, cruiser video at 17:40:20 – 17:40:44).

        DEA agents began questioning Singleton at 7:25 p.m., at the OSHP post, roughly two hours

after the trooper gave Singleton his Miranda warnings. The session lasted approximately an hour and

a half. During that time, Singleton responded to questions concerning his purchase of the cocaine

and gave consent for a search of his house. He subsequently was charged with attempting to

possess cocaine with the intent to distribute.

                                          II.     DISCUSSION

        Singleton argues his “Miranda warnings [were] given [following] a non-custodial traffic stop

[and were not] . . . sufficient to properly advise [him] of his Constitutional rights for interrogation

purposes with a different agency, under duress, at a different location than at the time of the traffic

stop, and at a time frame that exceeds a reasonable period of time between the time of the stop and

the time of interrogation.” (Doc. No. 27 at 3-4).

        The Sixth Circuit instructs courts to examine the totality of the circumstances surrounding a

defendant’s incriminating statements, including considering the following factors:

        (1) the time elapsing between arrest and arraignment of the defendant[;] (2) whether
        such defendant knew the nature of the offense with which he was charged or of
        which he was suspected at the time of making the confession[;] (3) whether or not
        such defendant was advised or knew that he was not required to make any statement
        and that any such statement could be used against him[;] (4) whether or not such
        defendant had been advised prior to questioning of his right to the assistance of
        counsel; and (5) whether or not such defendant was without the assistance of
        counsel when questioned and when giving such confession.

United States v. Weekley, 130 F.3d 747, 751 (6th Cir. 1997) (quoting 18 U.S.C. § 3501(b)) (alterations in

original).
                                                    2
        Singleton argues an unreasonable amount of time passed between the time at which he

received his Miranda warnings and the time at which DEA agents began questioning him. (Doc. No.

27 at 3-4). The passage of time alone, however, generally is not considered sufficient to require law

enforcement officers to reiterate a defendant’s warnings pursuant to Miranda. Weekley, 130 F.3d at

751. Further, Singleton points to no evidence that “anything occurred during that period that would

have nullified or in any way diminished [his] understanding of the warnings.” United States v. McNeil,

106 F. App'x 294, 301 (6th Cir. 2004) (upholding the district court’s admission of statements the

defendant made the day after he last was informed of his Miranda rights); see also Treesh v. Bagley, 612

F.3d 424, 432 (6th Cir. 2010) (concluding state court did not unreasonably apply federal law when it

concluded police officers were not required to re-advise Treesh of his Miranda rights after two hours

had passed between his arrest and interrogation and he was transported from a jail to a police

department in a different jurisdiction).

        United States v. Paulton, the out-of-circuit case Singleton cites in support of his assertion that

his Miranda warnings had become stale, is of no help. (Doc. No. 27 at 6). Paulton is an Eighth

Circuit case involving admissions Paulton made to special agents with the Internal Revenue Service

at his place of business. 540 F.2d 886 (8th Cir. 1976). The agents notified Paulton they were

investigating his business tax withholding practices, advised him “of certain of his constitutional

rights,” and, as the agents were leaving, advised him he could consult with an attorney before the

agents returned later that day. Id. at 889. The court noted Paulton was not entitled to Miranda

warnings because he was not in custody but that the agents provided those warnings anyway

pursuant to IRS policy, and that the agents did not need to provide those warnings again because

only a short period of time had passed between the agents’ first visit to Paulton’s workplace in the

morning and their return visit in the middle of the afternoon. Id. at 889-90.




                                                     3
        By contrast, Singleton was never “free to go” following the traffic stop, when he was placed

in the backseat of the trooper’s cruiser, and more time passed in Paulton than between the time at

which Singleton was informed of his Miranda rights and his questioning by the DEA agents.

        Singleton argues his earlier Miranda warnings were no longer valid because the DEA agents

“insinuate[d] a threat to his wife’s well-being” during the interrogation at the Bowling Green OSHP

post. (Doc. No. 27 at 10). The audio recording reveals a different story, however, as one of the

DEA agents suggests that Singleton call his wife to explain what was happening when officers arrive

at the house to serve the search warrant, and to give her an opportunity to put the dogs in a separate

room before officers enter the house. (Doc. No. 28, Special Agent Noel interview at 33:15 – 34:30).

The continuation of this line of questioning revolves around the agents’ suspicion that Singleton

kept drugs at other properties in addition to his home. (Doc. No. 28, Special Agent Noel interview

at 39:30 – 44:00). Singleton fails to show the agents’ questions were improper or unreasonably

coercive. See Wyrick v. Fields, 459 U.S. 42, 47 (1982) (rejecting argument that new Miranda warnings

were required when there was no evidence that there was a “significant change in the character of

the interrogation” and the questions asked were “not any more coercive”).

        Singleton asserts “that at the time of the traffic stop[,] he was overly distraught, was not

attentive to . . . what was being said[,] . . . and was only concerned that his vehicle may be

searched.” (Doc. No. 27 at 5). He implies his Miranda warnings were insufficient because the

trooper “had to repeatedly ask the Defendant if he had understood said warnings . . . .” (Doc. No.

27 at 10). Singleton, however, does not assert he did not hear the trooper give him those warnings

or that he did not voluntarily waive his rights before speaking with the DEA agents. “The crucial

inquiry is not whether the defendant knew and understood every possible consequence of a waiver,

but, instead, whether he knew that he could choose not to talk to law enforcement officers, to talk

only with counsel present, or to discontinue talking at any time.” United States v. Ray, 803 F.3d 244,


                                                    4
266 (6th Cir. 2015) (citations and internal quotation marks omitted). The circumstances surrounding

his interrogation show Singleton understood that choice.

       Singleton fails to show his statements were involuntary, and I deny his motion.

                                      III.    CONCLUSION

       For the reasons stated above, Singleton’s motion to suppress, (Doc. No. 27), is denied.

       So Ordered.



                                                     s/ Jeffrey J. Helmick
                                                     United States District Judge




                                                 5
